      Case 1:20-cv-09891-PGG-JLC Document 26 Filed 04/27/21 Page 1 of 9


                                                                                                   4/27/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STACI GOINS,
                                Plaintiff(s),
                                                            STIPULATED CONFIDENTIALITY
                       - against –                                  AGREEMENT
                                                               AND PROTECTIVE ORDER
BB&T SECURITIES, LLC, TRUIST FINANCIAL
CORPORATION and ERIC WATSON, in his
                                                            Civil Action No.: 1:20-cv-09891-PGG-JLC
individual and professional capacities,

                                Defendants.


JAMES L. COTT, U.S.M.J.:

                  WHEREAS, all the parties to this action (collectively the “Parties” and

individually a “Party”) request that this Court issue a protective order pursuant to Federal Rule

of Civil Procedure 26(c) to protect the confidentiality of nonpublic, personal, medical, and/or

competitively sensitive information that they may need to disclose in connection with discovery

in this action;

                  WHEREAS, the Parties, through counsel, agree to the following terms; and

                  WHEREAS, this Court finds good cause exists for issuance of an appropriately

tailored confidentiality order governing the pretrial phase of this action,

                  IT IS HEREBY ORDERED that any person subject to this Order – including

without limitation the Parties to this action (including their respective corporate parents,

successors, and assigns), their representatives, agents, experts and consultants, all third parties

providing discovery in this action, and all other interested persons with actual or constructive

notice of this Order — will adhere to the following terms, upon pain of contempt:

                  1.       With respect to “Discovery Material” (i.e., information of any kind

produced or disclosed in the course of discovery in this action) that a person has designated as
      Case 1:20-cv-09891-PGG-JLC Document 26 Filed 04/27/21 Page 2 of 9




“Confidential” pursuant to this Order, no person subject to this Order may disclose such

Confidential Discovery Material to anyone else except as this Order expressly permits:

               2.     Any person producing or disclosing Discovery Material or any Party to

this action (“Designating Party”) may designate as Confidential only the portion of such

material that it reasonably and in good faith believes consists of:

                (a)    previously non-disclosed financial information (including without

                       limitation profitability reports or estimates, percentage fees, design fees,

                       royalty rates, minimum guarantee payments, sales reports, sale margins,

                       and compensation records);

                (b)    previously non-disclosed material relating to ownership or control of any

                       non-public company;

                (c)    previously non-disclosed business plans, product-development

                       information, or marketing plans;

                (d)    any information of a personal, medical, or intimate nature regarding any

                       individual; or

                (e)    any other category of information this Court subsequently affords

                       confidential status.

               3.     With respect to the Confidential portion of any Discovery Material other

than deposition transcripts and exhibits, the Designating Party or its counsel may designate such

portion as “Confidential” by stamping or otherwise clearly marking as “Confidential” the

protected portion in a manner that will not interfere with legibility or audibility.

               4.      A Designating Party or its counsel may designate deposition exhibits or

portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on


                                                 2
      Case 1:20-cv-09891-PGG-JLC Document 26 Filed 04/27/21 Page 3 of 9




the record during the deposition that a question calls for Confidential information, in which case

the reporter will bind the transcript of the designated testimony in a separate volume and mark it

as “Confidential Information Governed by Protective Order;” or (b) notifying the reporter and

all counsel of record, in writing, within 30 days after a deposition has concluded, of the specific

pages and lines of the transcript that are to be designated “Confidential,” in which case all

counsel receiving the transcript will be responsible for marking the copies of the designated

transcript in their possession or under their control as directed by the Producing Party or that

person’s counsel. During the 30-day period following a deposition, all Parties will treat the

entire deposition transcript as if it had been designated Confidential.

               5.      If at any time before the trial of this action a Designating Party realizes

that it should have designated as Confidential some portion(s) of Discovery Material that was

previously produced without limitation, the Designating Party may so designate such material

by so apprising all prior recipients in writing. Thereafter, this Court and all persons subject to

this Order will treat such designated portion(s) of the Discovery Material as Confidential.

               6.      Nothing contained in this Order will be construed as: (a) a waiver by a

Party or person of its right to object to any discovery request; (b) a waiver of any privilege or

protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or

other evidence.

               7.      Pursuant to Federal Rule of Evidence 502, the production of privileged or

work-product protected documents or communications, electronically stored information, or

information, whether inadvertent or otherwise, shall not constitute a waiver of the privilege or

protection from discovery in this case or any other federal or state proceeding. This Order shall

be interpreted to provide the maximum protection allowed by Federal Rule of Evidence 502(d).


                                                 3
      Case 1:20-cv-09891-PGG-JLC Document 26 Filed 04/27/21 Page 4 of 9




               8.     Where a Designating Party has designated Discovery Material as

Confidential, other persons subject to this Order may disclose such information only to the

following persons:

               (a)   the Parties to this action, their insurers, and counsel to their insurers;

               (b)   counsel retained specifically for this action, including any paralegal,

                     clerical, or other assistant that such outside counsel employs and assigns to

                     this matter;

               (c)   outside vendors or service providers (such as copy-service providers and

                     document-management consultants) that counsel hire and assign to this

                     matter;

               (d)   any mediator or arbitrator that the Parties engage in this matter or that this

                     Court appoints, provided such person has first executed a Non-Disclosure

                     Agreement in the form annexed as an Exhibit hereto;

               (e)   as to any document, its author, its addressee, and any other person indicated

                     on the face of the document as having received a copy;

               (f)   any witness who counsel for a Party in good faith believes may be called

                     to testify at trial or deposition in this action, provided such person has first

                     executed a Non-Disclosure Agreement in the form annexed as an Exhibit

                     hereto;

               (g)   any person a Party retains to serve as an expert witness or otherwise

                     provide specialized advice to counsel in connection with this action,

                     provided such person has first executed a Non-Disclosure Agreement in

                     the form annexed as an Exhibit hereto;


                                                4
      Case 1:20-cv-09891-PGG-JLC Document 26 Filed 04/27/21 Page 5 of 9




               (h)    stenographers engaged to transcribe depositions the Parties conduct in this

                      action; and

               (i)    this Court, including any appellate court, its support personnel, and court

                      reporters.

               9.      Before disclosing any Confidential Discovery Material to any person

referred to in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order

to such person, who must sign a Non-Disclosure Agreement in the form annexed as an Exhibit

hereto stating that he or she has read this Order and agrees to be bound by its terms. Said

counsel must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to

opposing counsel either before such person is permitted to testify (at deposition or trial) or at the

conclusion of the case, whichever comes first.

               10.      The Parties shall follow paragraph 2 of Judge Gardephe’s Individual

Practices or paragraph 2(G) of Judge Cott’s Individual Practices, as appropriate, for requests for

filing documents under seal.

               11.     The Court also retains discretion whether to afford confidential treatment

to any Discovery Material designated as Confidential and submitted to the Court in connection

with any motion, application, or proceeding that may result in an order and/or decision by the

Court. All persons are hereby placed on notice that the Court is unlikely to seal or otherwise

afford confidential treatment to any Discovery Material introduced in evidence at trial, even if

such material has previously been sealed or designated as Confidential.

               12.     In filing Confidential Discovery Material with this Court, or filing

portions of any pleadings, motions, or other papers that disclose such Confidential Discovery

Material (“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the


                                                 5
      Case 1:20-cv-09891-PGG-JLC Document 26 Filed 04/27/21 Page 6 of 9




Confidential Court Submission via the Electronic Case Filing System. The Parties shall file an

unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court,

and the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of

the Confidential Court Submission.

               13.     Any Party who objects to any designation of confidentiality may at any

time before the trial of this action serve upon counsel for the Designating Party a written notice

stating with particularity the grounds of the objection. If the Parties cannot reach agreement

promptly, counsel for all affected Parties will address their dispute to the Court in accordance

with paragraph 4(E) of Judge Gardephe’s Individual Practices or paragraph 2(B)(1) of Judge

Cott’s Individual Practices, as appropriate.

               14.     Any Party who requests additional limits on disclosure (such as

“attorneys’ eyes only” in extraordinary circumstances), may at any time before the trial of this

action serve upon counsel for the recipient Parties a written notice stating with particularity the

grounds of the request. If the Parties cannot reach agreement promptly, counsel for all affected

Parties will address their dispute to the Court in accordance with paragraph 4(E) of Judge

Gardephe’s Individual Practices or paragraph 2(B)(1) of Judge Cott’s Individual Practices, as

appropriate.

               15.     Recipients of Confidential Discovery Material under this Order may use

such material solely for the prosecution and defense of this action and any appeals thereto, and

not for any business, commercial, or competitive purpose or in any other litigation proceeding.

Nothing contained in this Order, however, will affect or restrict the rights of any Party with

respect to its own documents or information produced in this action.




                                                 6
      Case 1:20-cv-09891-PGG-JLC Document 26 Filed 04/27/21 Page 7 of 9




               16.     Nothing in this Order will prevent any Party from producing any

Confidential Discovery Material in its possession in response to a lawful subpoena or other

compulsory process, or if required to produce by law or by any government agency having

jurisdiction, provided that such Party gives written notice to the Designating Party as soon as

reasonably possible, and if permitted by the time allowed under the request, at least 10 days

before any disclosure. Upon receiving such notice, the Designating Party will bear the burden to

oppose compliance with the subpoena, other compulsory process, or other legal notice if the

Producing Party deems it appropriate to do so.

               17.     Each person who has access to Discovery Material designated as

Confidential pursuant to this Order must take all due precautions to prevent the unauthorized or

inadvertent disclosure of such material.

               18.     Within 60 days of the final disposition of this action – including all

appeals – all recipients of Confidential Discovery Material must either return it – including all

copies thereof – to the Party who produced such Confidential Discovery Material, or, upon

permission of such Party, destroy such material – including all copies thereof. In either event, by

the 60-day deadline, the recipient must certify its return or destruction by submitting a written

certification to the Party who produced such Confidential Discovery Material that affirms that it

has not retained any copies, abstracts, compilations, summaries, or other forms of reproducing

or capturing any of the Confidential Discovery Material. Notwithstanding this provision, the

attorneys that the Parties have specifically retained for this action may retain an archival copy of

all pleadings, motion papers, transcripts, expert reports, legal memoranda, correspondence, or

attorney work product, even if such materials contain Confidential Discovery Material. Any




                                                 7
       Case 1:20-cv-09891-PGG-JLC Document 26 Filed 04/27/21 Page 8 of 9




 such archival copies that contain or constitute Confidential Discovery Material remain subject to

 this Order.

                19.     This Order will survive the termination of the litigation and will continue

 to be binding upon all persons to whom Confidential Discovery Material is produced or

 disclosed.

                20.     The Court will retain jurisdiction over all persons subject to this Order to

 the extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

 contempt thereof.


               SO STIPULATED AND AGREED.


FARUQI & FARUQI, LLP                          MURPHY & McGONIGLE, P.C.


/s/ Alex J. Hartzband                         /s/ Sharon A. O’Shaughnessy
Alex J. Hartzband, Esq.                       Sharon A. O’Shaughnessy, Esq.
Attorney for Plaintiff                        Attorney for Defendants
685 Third Avenue, 26th Floor                  1185 Avenue of the Americas, 21st Floor
New York, N.Y. 10017                          New York, N.Y. 10036
(212) 983-9330                                (212) 880-3999


Dated: April 27, 2021
       New York, New York




                                                SO ORDERED.



                                                ___________________________
                                                JAMES L. COTT
                                                United States Magistrate Judge

Dated: April 27, 2021

                                                 8
      Case 1:20-cv-09891-PGG-JLC Document 26 Filed 04/27/21 Page 9 of 9




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 STACI GOINS,
                            Plaintiff,
                                                                  NON-DISCLOSURE
                   - against –                                      AGREEMENT

BB&T SECURITIES, LLC, TRUIST                          Civil Action No.: 1:20-cv-09891-PGG-JLC
FINANCIAL CORPORATION and ERIC
WATSON, in his individual and professional
capacities,

                            Defendants.

                I, _______________________________ , acknowledge that I have read and

 understand the Protective Order in this action governing the non-disclosure of those portions of

 Discovery Material that have been designated as Confidential. I agree that I will not disclose

 such Confidential Discovery Material to anyone other than for purposes of this litigation and

 that at the conclusion of the litigation I will return all discovery information to the Party or

 attorney from whom I received it. By acknowledging these obligations under the Protective

 Order, I understand that I am submitting myself to the jurisdiction of the United States District

 Court for the Southern District of New York for the purpose of any issue or dispute arising

 hereunder and that my willful violation of any term of the Protective Order could subject me to

 punishment for contempt of Court.



                                                       Dated:
